Title: From Thomas Jefferson to Washington Committee on Manufactures, 26 December 1808
From: Jefferson, Thomas
To: Washington Committee on Manufactures


                  
                     Washington Dec. 26. 1808.
                  
                  Th: Jefferson presents his respects to the Committee appointed to recieve subscriptions for a manufacturing company at Washington and in answer to their note of the 24th. this moment recieved, he begs leave to observe that so long as his residence at Washington had a character of some continuance, he chearfully joined with, his fellow citizens in contributions to whatever promised to advance the prosperity of the city. that at present however his relations with it are near the term of their expiration, & he is occupied in bringing all his engagements here to a close. in this state of things he cannot propose to himself to embark in new enterprizes at this place: and the rather as that to which he is removing will have occasion, & a just claim for all the aid he can give to similar patriotic undertakings in which they also are embarking. he feels, & will certainly fulfil his duties in these laudable efforts: but in those which are yet to commence, he considers the scene of them as transferred with his own change of place.
                  He hopes the committee will be assured that as his attachments to the city have been sincere, his anxieties for it’s prosperity will be continual, & he salutes them with great esteem & respect.
               